Citation Nr: 1317127
Decision Date: 05/24/13	Archive Date: 06/28/13

DOCKET NO. 03-23 651      DATE MAY 24 2013

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

1. Entitlement to service connection for an acquired psychiatric disorder, including schizoaffective disorder.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:   Robert V. Chisholm, Esq.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, inter alia, denied entitlement to service connection for a psychiatric disorder.

In August 2007, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned sought to identify the benefit sought on appeal, which included entitlement to service connection for a psychiatric disorder. The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R.  3.103(c)(2) nor has either identified any prejudice in the conduct of the Board hearing. Importantly, any perceived deficiencies have been cured with additional Board development (including obtaining an expert opinion from the Veterans Health Administration (VHA)) as well as medical opinions submitted by the Veteran's attorney. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set

-2-

forth in 38 C.F.R.  3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

In a November 2007 decision, the Board denied a then pending claim for service connection for residuals of a back injury. The Board remanded other issues involving the evaluation of frostbite residuals and service connection for a mood disorder to the RO (via the Appeals Management Center (AMC) in Washington, DC) for further evidentiary development.

In February 2009, the Board again remanded this case for additional development.

Then, in a May 2010 decision, the Board denied claims for increased ratings for frostbite residuals. Once again, the claim for service connection for a psychiatric disorder was remanded, to ensure that all pertinent medical records of VA psychiatric treatment were on file. At that time, the Board further assumed appellate jurisdiction of a new issue, that of entitlement to a TDIU. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a decision dated April 2011, the Board denied the claim of entitlement to service connection for a mood disorder, including schizoaffective disorder, as well as the claim of entitlement to TDIU. The Veteran appealed this decision to the Court. By order dated December 22, 2011, the Court remanded both claims to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In September 2012, the Board referred this case to the VHA for expert medical opinion. The opinion obtained, dated October 2012, was provided to the Veteran and his attorney with a 60-day period of time to provide additional evidence and/or argument. In January 2013, the Board received an additional medical opinion as well as argument from the Veteran's attorney. In March 2013, the Board received additional argument from the Veteran's attorney.

In written statements received in June 2012 and January 2013, the Veteran's counsel has waived RO review of evidence which has been added to the record

-3-

subsequent to their last adjudication in the January 2011 Supplemental Statement of the Case (SSOC).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for the residuals of traumatic brain injury (TBI) have been raised by the record, but have not been developed and adjudicated by the RO. These issues, therefore, are not currently before the Board and are referred to the RO for appropriate action.

A review of the Virtual VA electronic records storage system does not reveal any additional, pertinent evidence which is not associated with the paper claims folder.

The issue of entitlement to TDIU is addressed in the REMAND following this decision and is REMANDED to the RO via the AMC in Washington, DC.

FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder, most consistently diagnosed as schizoaffective disorder, did not manifest in service or to a compensable degree within the first postservice year, and is not causally related to an event during active service.

2. The Veteran's substance abuse disorder is not proximately due to a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, including schizoaffective disorder, have not been met. 38 U.S.C.A.  1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2012).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A.  1110; 1131; 38 C.F.R.  3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R.  3.307 are also satisfied. 38 U.S.C.A.  1112, 1113, 1137; 38 C.F.R.  3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R.  3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

However, the continuity and chronicity provisions of 38 C.F.R.  3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R.  3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R.  3.303(b) to a chronic disease not listed in 38 C.F.R.  3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

-5-

Personality disorders are considered congenital or developmental defects and,
therefore, are not diseases or injuries for the purposes of service connection.
38 C.F.R.  3.303(c), 4.9. See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The basic wartime and peacetime service connection entitlement statutes are set forth in 38 U.S.C.A.  1110 and 1131. For ease of reference, the Board will refer to 38 U.S.C.A.  1110 as both entitlement statutes have equal application and results on the facts of this case. Section 1110 reads as follows:

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.

The language of this statute which states "no compensation shall be paid if the disability is a result of the veteran's .. gabuse of alcohol or drugs..." arises from an amendment to 38 U.S.C.A.  1110 by the Omnibus Budget and Reconciliation Act of 1990, Pub. L. No. 101-508,  8052, 104 Stat. 1388 -1, 1388-351 (1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702. This amendment applies only to claims filed after October 31, 1990, such as this claim. See OBRA,  8052(b).

The regulatory provisions of 38 C.F.R.  3.301 address line of duty and misconduct determinations. Under 38 C.F.R.  3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. See also 38 C.F.R. 3.1(m).

-6-

The provisions of 38 C.F.R.  3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs. An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs. Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001). The Allen Court interpreted 38 U.S.C.A.  1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess." Id. at 1376. In conjunction with 38 U.S.C.A.  105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation." Id.

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder." Id. at 1378. The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself. Id. 1377-78. In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually

-7-

exclusive categories of causation: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable. Id, at 1376-77.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A.  5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A.  5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id. Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R.  3.102.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. In Guerrieri v. Brown, 4 Vet. App. 467,470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .As is true with any piece of evidence,
the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa. See 38 U.S.C.A.  5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits). Regardless of the source, an examination report must minimally meet

-8-

the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim. See 38 U.S.C.A.  5125; 38 C.F.R.  4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case. See Snuffer v. Gobber, 10 Vet. App. 400,403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision. Rucker v. Brown, 10 Vet. App. 67, 73 (1997). Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses. Nieves-Rodriguez, 22 Vet. App. 295 (2008).

-9-

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinions before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion. The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data;
(2) the testimony is the product of reliable principles and methods; and
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

In Jandreau, the Court explained that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.

-10-

See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer). VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience. 38 C.F.R.  3.159(a)(1). Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. Id. Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions. 38 C.F.R.  3.159(a)(2).

By comparison, as reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

As reported above, the Veteran served on active duty from April 1973 to March 1984. He was born in July 1952. His service treatment records (STRs) are negative for diagnoses involving a psychiatric disorder. The STRs also do not contain an obvious recordation of symptoms indicative of a chronic acquired psychiatric disorder to the lay observer such as the Board.

In April 1977, the Veteran injured his back as a result of hitting a plane while parachuting.

A January 1978 STR noted that the Veteran had been kicked while fighting.

A May 1978 clinic note, with respect to an evaluation for gastrointestinal symptoms, noted that the Veteran looked and appeared depressed. A June 1978 STR, which provided an assessment of chronic gastroenteritis, referred to the Veteran as complaining about somatic symptoms for the last year. He was diagnosed with erosive gastritis in May 1979.

-11-

On an Annual examination in August 1980, the Veteran denied a history of symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness. Examination indicated a normal psychiatric status.

On October 23, 1981, the Veteran incurred a concussion with loss of consciousness (LOC). At the time of injury, the Veteran was a casualty evacuation ("dust off) wherein he was noted to be very confused, and not knowing his name, the day, the year, or his company. He had no recollection of his injury. It was noted that the Veteran was chewing his tongue and only answered questions after painful stimuli. He was diagnosed with a concussion.

In August 1982, a clinic visitation for a suture removal noted that the Veteran displayed inappropriate behavior by smiling when complaining of pain.

The Veteran's service personnel records (SPRs) reflect ranks of Private 1 (PV1) in April 1973, Private 2 (PV2) in August 1973, Private First Class (PFC) in October 1973, Specialist 4th Class (SP4) in August 1974, and Sergeant (SGT) in February 1980. The Veteran was routinely cited for his exemplary behavior, efficiency and fidelity of service.

Notably, in December 1976, the Veteran had an Article 15 conviction due to drinking alcoholic beverages while on duty in Italy.

For the period from April 1979 to April 2, 1982, the Veteran was awarded a Good Conduct Medal Clasp (Third Award) for his exemplary behavior, efficiency and fidelity. However, on June 11,1982, the Veteran's rank was reduced to SP4 due to an Article 15 conviction. The underlying misconduct was described as follows:

It has been reported that you did, at Fort Bragg, North Carolina, on or about 2200 hours 4 June 1982, behave yourself with disrespect towards Lieutenant [D.M.H.], your superior commissioned officer, by wrapping your arms around him and saying to him "Don't do this sir." or words to that effect. This is a violation of Article 89, UCMJ.

-12-

It has also been reported that you, having knowledge of a lawful order issued by Captain [J.D.K.] to wit: the Charge of Quarters Instructions for Charlie Company, 1st Battalion (Airborne) 508th Infantry, which prohibits the brin[g]ing of females into the barracks, an order which it was your duty to obey, did, at Fort Bragg, North Carolina, on or about 2200 hours 4 Jun 1982, fail to obey the same by brin[g]ing females into the barracks. This is a violation of Article 92, UCMJ.

Postservice, the Veteran filed his original application for VA compensation benefits in December 1985. In this application, the Veteran did not allege the onset of a psychiatric disability in service.

The Veteran's post-service medical history was significant for an October 1986 hospitalization at the Tuscaloosa VA Medical Center (VAMC) after the Veteran developed paranoid ideation and made at least one suicidal gesture. At the time of admission, it was noted that the Veteran was then employed as a security guard and had held this job for one year. He denied any history of violent behavior, or previous suicide attempts. He denied the use of street drugs, and reported no longer associating with his friends because they all used drugs. The Veteran also reported that he didn't go out because he was shy and didn't like crowds. He described feeling that way "since he was small." He specifically denied a previous history of psychiatric (¥) problems. He described drinking one quart of liquor per month since age twenty. He had experienced daily headaches for "quite a good while." As to his military career history, this was recounted, including occupational specialty and rank therein, without mention of any psychological difficulties during that time period other than a reduction of rank due to having women in the "bunker." He reported in-service treatment for knife wounds on the side and neck as a result of a fight. The initial diagnostic impression was rule out depression with psychotic features; and rule out substance-induced psychosis.

A November 1986 hospitalization discharge summary indicated that, at admission, the Veteran had presented for an evaluation of acute psychosis. He had initially stated he felt depressed and had episodes of increased tearfulness. He felt that the future held nothing for him, and was stressed by financial difficulties and the fact that he was living with his parents. He complained of hallucinating and seeing an

-13-

image of himself following him for approximately one week. There was a history of drug use and alcohol abuse. The Veteran denied use of street drugs, but his family contradicted his assertions. On mental status exam, much of the foregoing was noted again. The Veteran's affect was blunted, and mood was one of sleeplessness. He denied any further suicidal ideation. He was well-oriented, and insight and judgment were fair. During the course of hospitalization over two weeks, the Veteran was administered psychotropic medication. His condition improved, and he denied depression or any suicidal ideation. The final psychiatric diagnosis was alcohol abuse, episodic; rule out depression with psychotic features; rule out substance-induced psychosis; and rule out organic etiology for psychosis.

A Social Work and Assessment Plan included a description that the Veteran's family provided a strongly supportive system for him. The Veteran's parents reported that the Veteran had seemed to develop "some minor changes over the past six months, but nothing that they could really point at and say there was a change." The mother described the Veteran has becoming more withdrawn, staying away from his friends, and having no friends. They were all talking about him. He had a girlfriend, whom he had called stating that he was going to kill himself with a gun. The parents were not aware of the Veteran hearing voices, or any information presented on the "1010m." The mother did relate that "over the past month that [V]eteran said to her on several occasions, "Did you call me?" The Veteran was described as moping around the house, and having no social life at all. The parents were aware that he had used marijuana since the service, but they were not sure about any other type of street drugs. The Veteran's sister related that she had been told by a third party that the Veteran used cocaine on occasion, but she was not sure of the reliability of the witness.

The Veteran had been described as having a dependable work status as a security guard for the past 1 1/2 years. The parents could provide little information as to why the Veteran left military service, as they had understood his intent to make a career. The Veteran had never informed them why he had gotten an early out. After service, the Veteran had lived in North Carolina for a while and returned to live with his parents in approximately 1984. The Veteran was described as living in a very stabilized family, and the parents were not aware of any particular problems

-14-

while the Veteran grew up. The Veteran was described as a very outgoing person who was a good student having completed his high school education. He was married with two children, with whom he had no relationship, and had been separated for approximately 3 years.

Thereafter, the available evidence does not reflect the Veteran's treatment for psychiatric symptoms until 2002, wherein he was diagnosed with a mood disorder, not otherwise specified (NOS) and cocaine abuse. His subsequent VA clinical records reflect additional diagnoses of anxiety disorder, major depressive disorder, recurrent depressive disorder, and psychotic disorder NOS versus schizoaffective disorder. There is no evidence within these records suggesting the onset of these disorders in service, or linking these disorders to an event during military service.

Notably, in November 2000, the Veteran reported a 27-year history of alcohol use, a 20-year history of alcohol use to intoxication, and a 25-year history of using multiple substances per day. A July 2002 treatment record included the Veteran's report of starting to feel depressed in 1986, when he was hospitalized. In November 2002, the Veteran reported a history of feeling depressed "off and on" since the mid 1980s, and that he first sought VA treatment in 1986 due to suicidal thoughts. In February 2007, the Veteran reported a history of continuous alcohol (ETOH) use since age 16 with moonshine with his heaviest drinking while stationed in Europe in the Army. He later used cocaine and crack.

At his Board hearing in August 2007, the Veteran testified to first being treated for paranoid schizophrenia at the Tuscaloosa VAMC in March 1986. He had been told that he may manifest PTSD as a result of witnessing soldiers killed while parachuting.

In June 2012, the Veteran's attorney submitted a comprehensive medical opinion by a psychiatrist who has a 20-year history of VA employment, including being the Chief of the Providence VAMC Outpatient Psychiatry Clinic and later the Chief of the PTSD Program for combat veterans. This physician had the benefit of review of the claims folder. This examiner opined that a diagnosis of schizoaffective disorder was the most appropriate diagnosis of the Veteran although he demonstrated the

-15-

depressive and manic stages of bipolar disorder. It was observed that the diagnosis of any particular patient can vary over the course of time, and that the diagnosis can differ according to the focus of the treating psychiatrist and the fact that certain medications can effectively reduce symptomatology.

The examiner then explained that that the modal age for development of a psychosis in males was between the ages of 18 and 25, and that it would be rare for a male to develop psychosis beyond the range of 25 years. The etiology of schizophrenia followed the diathesis stress model which indicated that there was some predisposition to a particular illness which will more likely than not manifest itself during periods of extreme distress. It was further noted that evidence suggested that schizophrenics had poor insight regarding the fact that they had a psychiatric illness with the individual being frightened, bewildered and thinking that other people were the cause of their problems. It was noted that people with psychosis were not rational, and often were in denial of their disability.

The examiner then referred to evidence documented in the STRs that the Veteran experienced two near death experiences while performing parachute duties. In one of those instances, dated October 23,1981, the Veteran incurred a concussion with loss of consciousness (LOC) wherein he was noted to be very confused, and did not know his name, the day, the year, or his company. He had no recollection of this injury. It was noted that the Veteran was chewing his tongue and only answered questions after painful stimuli.

The examiner also noted that, in August 1982, a clinic note observed that the Veteran displayed inappropriate behavior by smiling when complaining of pain. There was also a May 1978 clinic note, with respect to an evaluation for gastrointestinal symptoms, wherein it was noted that the Veteran looked and appeared depressed. It was further noted that, at the end of his career, the Veteran demonstrated uncharacteristic behavior such as being disciplined and being demoted for having girls in his barracks.

Additionally, the examiner described recorded histories from the Veteran's family members who reported that the Veteran demonstrated marked changes in his

-16-

behavior during his military service. His mother reported that, during military service, he had become withdrawn, stayed away from previous friends, and had no friends. He underwent a divorce. The Veteran's mother and sister described the Veteran as living in a close knit family and having no major problems growing up. Prior to military service, he played football, had no problems with police and did not drink alcohol or use drugs. The examiner stated that the Veteran separated after service and "[p]erhaps" his spouse was noticing peculiar behavior and psychotic symptoms, which could have been one of the reasons for divorce.

An interview with the Veteran's sister described the Veteran's childhood as being a "good boy as far as she knew." He didn't use alcohol or drugs until the military. However, the examination report later states that, to the best of her knowledge, the Veteran had not used drugs in the military. While the Veteran was in the military, she had lived in Detroit and didn't have much contact although he visited her on one occasion. The Veteran had married a woman before entering the military and had one child, but didn't stay married long. The Veteran's sister was unsure of the reason for separation. The Veteran married another woman while in the military, and had two daughters. There was another boy born of his wife, but the Veteran denied being the father as he was in Korea for more than a year prior to birth. The Veteran's sister was unaware of why the Veteran left the military. He had divorced his second wife after service while living in North Carolina. While the Veteran had described his return to live with his parents due to the father's cancer, the Veteran's sister thought the reason the Veteran returned home was due to him being broke and using drugs. He was described as "not the same man" when returning home. His sister's did not want to deal with him as he was stealing money from his parents to use drugs. The Veteran's sister was unaware of the Veteran's parachute accidents in service.

The examiner reviewed the Veteran's SPRs noting the Veteran's accomplishments of obtaining a Good Conduct Medal, being given a top secret clearance, and earnng letters of appreciation for his duties in the Korean DMZ, which was cited as a difficult and potentially dangerous assignment. It was observed that the Veteran appeared to have a promising career until his return from Korea, where incidents of

-17-

bringing females into his barracks and disrespecting an officer resulted in a reduction of rank and a change of military occupational specialties.

The examiner also interviewed the Veteran and his current treating psychiatrist. The Veteran described two traumatic parachuting accidents injuring his back and head, to include causing a dent in his helmet. The Veteran also explained that he was counseled out of the service by an officer he referred to as the "surgeon general." He was advised that his bad back and frostbite made him a liability for the military. He was also informed that his depression was a liability due to his inability to concentrate or focus. The Veteran left the Army based upon the officer's recommendation that he could not keep up with the troops and that it would be best for the service to leave. The Veteran indicated that, prior to military service, he drank some alcohol, not much, and occasionally smoked marijuana while in high school. He described himself as a fair student in high school, playing on the football team, and being quite popular and dating. He moved back with his parents in approximately 1986. He was stabbed during a fight while in the service, which he attributed to a woman he was dating as going "wild one day" and cutting him with a straight razor. With respect to his first wife, the Veteran described returning from Korea and finding out that she had been "messing around while I was gone." After discharge, the Veteran lived with the woman who had cut him with a razor for about a year, during which time he called his parents every Sunday. The Veteran also asserted that he attempted to seek mental health treatment prior to his discharge from the military at the Tuskegee VAMC, but that these records could not be found.

Based upon the evidentiary record, this examiner offered opinions on several aspects of this claim. The examiner offered Axis I diagnoses of bipolar-type schizoaffective disorder, cocaine dependence and alcohol dependence. The examiner explained that the Veteran's substance abuse was a comorbid disorder, and that it was generally accepted that substance abuse is an attempt to self-medicate. It was thought highly unlikely that the Veteran first manifested psychosis after his discharge from military service given that he was 34 years of age at discharge and the fact that the vast majority of males who developed a psychosis did so between the ages of 18 and 25. It was further observed that the Veteran's

-18-

concussion in service, along with the stresses involved while parachuting, could have been a potential catalyst for schizophrenia. Given the overall record, including the Veteran's behavior changes and the documentation in the STRs and the interviews of the Veteran and family members, the examiner concluded that it was at least as likely as not that the Veteran's schizoaffective disorder is related to military service.

With regard to inservice symptomatology and the Veteran's report of being advised that he was no longer capable of performing, the examiner opined as follows:

It is this examiner's opinion that it is at least as likely as not that the (military) doctors were noticing the emergence of [the Veteran's] psychosis and they talked him into a discharge. At the time of his discharge, [the Veteran] was awarded a good conduct medal even though he had been in serious trouble the previous few years. It is this examiner's opinion that the doctors realized that his misbehavior was not due to willful misconduct but due to a psychiatric disorder, and that he was awarded a good conduct medal and an honorable discharge as opposed to a dishonorable discharge.

In October 2012, an Associate Chief of Staff of Mental Health and Behavioral Medicine within the Central Texas Veterans Health Care System provided opinion that the Veteran's acquired psychiatric disorders were more appropriately diagnosed as polysubstance dependence, and depressed-type schizoaffective disorder. The examiner first opined that the Veteran's alcohol use began at the age of 16 years, and the qualitative change of use during the military was an evolution emblematic of the natural trajectory of the use pattern among those with pathologic use of substance abuse/dependence disorders regardless of vocation or location. It was found that poly-substance abuse dependence was less likely than not caused by an event during active service, including the concussive injury in October 1981. This examiner found that the Veteran had a well-documented history of using alcohol predating military service, and that there was no scientific evidence that polysubstance dependence was caused by service or that concussive injuries were linked to substance abuse/dependence.

-19-

The VHA examiner then opined that it is less likely than not that the Veteran's schizoaffective disorder had its onset during military service or was caused by event in service, to include the concussive injury in October 1981. The examiner found no evidence in the STRs that the Veteran demonstrated mental health symptoms that met the criteria for schizoaffective disorder or any other non-addictive mental health disorder. It was found that the Veteran's first documented treatment for mental health problems occurred more than 2 years after service discharge, that the Veteran was never treated for psychiatric symptoms during active service, and that it was most unlikely that schizoaffective disorder symptoms would remain quiescent for the Veteran's 9 years of military service.

The VHA examiner acknowledged the August 1982 incident wherein the Veteran was observed smiling while complaining of pain during treatment for gastroenteritis, and that he appeared depressed. Additionally, the VHA examiner acknowledged the Veteran's disciplinary difficulties experienced towards the end of his career. It was opined that, taken collectively or individually, these observations and reports did not indicate a diagnosis of schizoaffective disorder as there was no specific constellation of symptoms that would constitute or indicate a given psychiatric entity. It was also opined that the reported observations and reports did not amount to any psychiatric diagnosis. For example, it was observed that during the course of a day mood and affect (observable expression of mood) varied significantly regardless of the presence of mental disorders. Affective expressions and mood were described as the product of complex, inter-related thought processes and emotional underpinnings regardless of whether a mental disorder was present. Thus, to attribute a psychiatric diagnosis to a snap shot observation of affect without the benefit of hearing an individual verbalize mood (feeling of happiness or sadness), and without gathering information related to other symptoms of a mood disorder, would be mere speculation without basis at best.

With respect to a nexus to service, the VHA examiner observed that concussive injuries have been known to cause psychiatric disorders. It was also observed, however, that in order to establish a nexus of causality between an etiologic agent and psychopathologic process, the onset of psychopathology (psychiatric symptoms) had to be reasonably proximate to exposure to the potential causative

-20-

event. In October 1981, the Veteran suffered a head injury classified as a mild TBI (transient self-limited confusion, brief period of loss of consciousness without neurologic deficits following closed head injury), which is supported by the fact that the Veteran had no known neurologic or cognitive sequelae from the incident. The onset of the Veteran's psychiatric symptoms was so remote from the October 1981 head injury that a casual rather than a causal relationship was most likely at play. Additionally, it was noted that complete recovery was the natural history of TBI.

The VHA examiner then stated that the same argument applied if one were to consider the trauma as a psychological (rather than a physiological) trigger for psychiatric disorders. According to the stress diathesis model of psychopathogesis, stress served to precipitate overt mental illnesses in biologically/physiologically vulnerable people with genetic, inherent brain deficits. As with primary etiologic agents, the occurrence of such stressors had to be reasonably proximate to the onset of psychiatric disorders to establish a nexus of causality.

The VHA examiner then examined specific items of evidence identified by the Board which required explanation. With respect to the Veteran's history of alcohol use at age 16 which increased in usage during service, the examiner explained that the Veteran's onset of alcohol use at such a relatively young age and the continuation and escalation of use to other potentially more dangerous substances was indicative of substance dependence, which is the natural history of use among those with moderate to severe substance use disorder. The Veteran had a maladaptive and poly-substance abuse pattern which had little to do with vocation. This included the Veteran's Article 15 in service for drinking alcoholic beverages on duty.

With respect to the lack of documented treatment for psychiatric symptoms during active service, the examiner found this lack of documentation relevant to the extent that it was highly unlikely that a disorder as severe as schizoaffective disorder would remain undiagnosed anywhere but particularly in the military with all of the stressors inherent in day-to-day activities.

-21-

With respect to the Article 15 punishments, the VHA examiner stated that the Veteran, like most people, will occasionally make mistakes of error of judgment. The punishment for bringing women into the barracks, as well as drinking on duty, were the only negative incident reports in an otherwise good 9-year military career. It was the examiner's opinion that the 1982 incident probably argued against rather than for the presence of schizoaffective disorder, depressed-type. If it was assumed that the Veteran had schizoaffective disorder, it was left untreated. By its very nature, untreated schizoaffective disorder would render a patient either so severely psychotic or profoundly depressed that, either way, there would be lack of cognitive and social skills capability (if psychotic) or lack of interest (if depressed) to execute a plan that would result in "bringing women into the barracks." As for wrapping his arms around a superior commissioned officer and stating something similar to "Don't do this sir," the details of the circumstances surrounding this behavior are not very clear. However, it would seem that the Veteran was pleading his case knowing he was going to be penalized for breaching military rules by entertaining women in the barracks. Thus, it would seem that the Veteran exhibited knowledge of the consequences of his actions and behaviors.

With respect to the October 1986 VA admission, the VHA examiner stated that this admission was relevant to the extent that it chronicled the first episode of psychiatric disorder, two years after military service. It was indicated that the diagnostic formulation was typical of any initial psychiatric evaluation in the sense that several provisional diagnostic entities were being considered. Usually, the diagnostic considerations are documented in the descending order of psychiatric disorders conceptualized to be causing the most distress or disability. In addition, the "rule out" prefix is used to gather more information as to ascertain the veracity of a given diagnostic entity. Therefore, in this report, alcohol abuse was perceived as being a more likely diagnosis and also considered to be more central to distress than organic psychosis (psychosis originating from a known cause).

The VHA examiner also noted that conflicting reports between different sources regarding the use of street drugs is not uncommon. A well-documented and common defense mechanism used by those using drugs of abuse or alcohol is denial and minimization. The accounts offered by family members are more accurate. In

-22-

line with this point of view is the account by the Veteran's sister to the psychologist retained by the Veteran during an April 2012 phone conversation (26 years later). According to the psychologist's notes, the Veteran's sister is said to have reported that around 1986, when he moved back with his parents, the Veteran was using drugs and stealing money to buy drugs from his parents. However, the family recollections and evidentiary record may be at variance but not necessarily mutually exclusive. The picture that emerges of the Veteran's pre-military psycho-social history is that of a well-adjusted young man who began drinking at a very early age, and who at least had alcohol abuse without the parents' knowledge. This scenario was deemed quite common as most were capable of masking abuse of alcohol or illicit drugs from family members.

With respect to the June 2012 psychologist opinion, the VHA examiner opined as follows:

The former VA psychologist retained by [the Veteran's] attorney opines that [the Veteran] as likely as not developed schizoaffective disorder while in the military although psychologist acknowledges that symptoms emerged initially after [the Veteran's] discharge. This opinion is predicated largely on "modal age of manifestation of psychosis" in male stated to between ages 18 and 25 years. It is important to note that [the Veteran] has been diagnosed with schizoaffective disorder not "psychosis" and former psychologist acknowledges this much as he repeatedly makes reference to this diagnosis in his submission. This differentiation may be subtle but it is significant.

Psychosis is a large heterogeneous group of disorders therefore the lack of specificity of the psychologist's contention make the conclusion thereof tenuous. Even if one assumed that psychosis is equal to schizoaffective disorder (which it is not), modal age of manifestation means that most (not all) men manifest psychosis between the ages stated. However, a significant proportion of males do develop psychosis before 18 years and even more do so after 25 years of age. Indeed psychosis has been known to occur for the first time at age 60 years in patients without dementia. Schizophrenia is the prototypical psychotic disorder. In a Canadian Journal of Psychiatry narrative literature review article, Hafner and de Heiden

-23-

note, "each year 1 in 10,000 adults (12 to 60 years of age) develops schizophrenia." (1). Age of onset of mental disorders has been the subject of research interest for a long time. Early and late onset categories have different prognostic implications for both schizophrenia and schizoaffective disorder. Thus the concept of late onset schizoaffective disorder is known and has been described in the literature. Kao and Liu collected data from 104 patients with schizophrenia and schizoaffective disorder in their quest to determine the effects of age of onset on clinical characteristics. In this cohort, the mean age of onset of schizoaffective disorder was 22.73 year with a standard deviation of about 7 years. Using the "bell curve" analogy, 50% of this cohort would have had onset of schizoaffective disorder at age 22.7 and 95% would have developed it between ages 7 and 37 years (2 Standard Deviations from the mean) the latter age at about the age of [the Veteran] developed symptoms...

Thereafter, the Veteran submitted an addendum opinion from Dr. J.P.C. It was noted that the VHA examiner did not interview the Veteran, his family members or any of his treating personnel. It was next noted that the VHA examiner offered diagnoses of poly-substance abuse (primary diagnosis) and schizoaffective disorder, depressed type. Dr. J.P.C. explained that the Veteran manifested schizoaffective disorder, bipolar type, as the Veteran exhibited symptoms of manic stages as well as depressive stages. Dr. J.P.C. then provided the following analysis:

Dr. [S] feels that [the Veteran] has a well-documented history of abusing alcohol predating his military experience, and that there is no scientific evidence the Poly-Substance Dependence is caused by service in the military or that concussive injury is linked to the use of substances of abuse/dependence. Dr. [S] feels that [the Veteran] started drinking at age 16. He did tell this interviewer in my first phone interview with him that he drank some alcohol but not much, and that he casually smoked marijuana when he was in high school. When this examiner talked to [the Veteran's sister], I asked her if he drank alcohol or used drugs before the military. [Her] response was "He didn't drink alcohol or drugs until the military." It is this examiner's contention that [the Veteran's] Poly-Substance Abuse is a comorbid disorder secondary to his schizophrenic affective disorder. In the DSM-IV on page 304 it states: "Rates of co-morbidity with substance related disorders are high for schizophrenia and other

-24-

psychotic disorders. Most professionals regard a schizophrenic or psychotic patient' use of substance abuse as a form of self-medication.

Dr. [S] further states that Schizoaffective Disorder is less likely than not caused by events during active service including percussive injury in October 1981. He does say that severe head injuries have been known to cause psychiatric disorders; however, to establish a nexus of causality between an etiological agent and a psychopathological process, the onset of psychopathology has to be reasonably approximate to exposure to the potential causative act. The [V]eteran suffered his concussion during a parachute jump on October 23, 1981. His previous years of service up to 1982 he did quite well. [Dr. S] also admits that the [V]eteran received good conduct awards, letters of appreciation, etc., shows that he was a good serviceman and had evidenced a good military career.

There was a strong tradition and culture within the military of abusing alcohol and to a somewhat lesser extent, other drugs, while in the military. This examiner has included in Appendix A an article from the paper citing a recent study of returning Afghanistan servicemen as well as some Iraqi veterans and the high incidence of alcohol abuse and dependence upon returning troops. Alcohol abuse does not cause schizophrenia. Thank God, because we'd have a lot of really psychotic veterans returning home from these wars. However, substance abuse is often a secondary or comorbid disorder to schizophrenia and other psychoses and is seen as a form of self-medication.

It was evident to the [V]eteran's parents, as well as his siblings, that when he was discharged from the military, he was not the same young man who had entered the military (see C-file page 91). His mother reported that he had become withdrawn, he was staying away from his friends, and that he actually no longer had friends. He said his ex-wife were talking about him. Over the first few months, the [V]eteran used to say on occasions, "Did you call me?" about him. He was likely hearing voices. She said he was moping around the house and had no social life at all (see C-file page 91). Shortly after the [V]eteran returned from Korea, he and his wife ... realized that [the Veteran] was suffering from mental illness and was abusive and wanted to move on where it was safer. While still in the military during the later years of his tours, the [V]eteran was treated for a host

-25-

of medical problems, some of which were real, and some of which were, at least as likely as not, due to a hypochondriatic reaction. As I said in my text, individuals slipping into a psychosis are both bewildered and frightened. The person coping with psychosis is often in denial. They often look for medical reasons as an explanation for their psychotic symptoms. On page 1480 of the [V]eteran's C-file is a note saying the patient looks and appears depressed. In May of 1978 on page 1429 of his C-file, there is a curious note that simply says, "In appropriate behavior, smiles and complains of pain," while being examined at Fr. Bragg. In August of 1982 on page 1510 of his C-file, a note indicates: "Impression, s/p concussion." Another note indicates: "The patient is very confused, does not know his name, the day, the year, his company, and doesn't remember what happened to him. The patient is chewing on his tongue." On page 62 of the C-file, the [V]eterans [sic] says he was involved in a fight and that he had sustained knife wounds in his neck and side. This was from a female he was dating. He. said he had obtained the rank of E-5 but was busted back to Specialist 4 when he disrespected his superior officer in June of 1982. Also in June of 1982, he was reprimanded for bringing females into the barracks. In a phone interview with this examiner, the [V]eteran said he was counseled out of the service by an officer. He said the officer explained to him that his bad back and frostbite made him a liability for the military. His sergeant further stated that his depression was also a liability because he may not be able to concentrate to focus. The officer told [the Veteran] that his medical and psychiatric problems could cause problems for other GI's as well as the [V]eteran. He stated, "if I was not able to pay attention because I was depressed or in a lot of pain, I might not notice if I landed on top of another guy coming down in his parachute and collapse his parachute, and then we would both die." The [V]eteran said that the officer stated, "You just can't keep up with the troops anymore, and it's best if you leave the service." This examiner's opinion as stated in his earlier report was that it is at least as likely as not that the doctors were noticing the emergence of [the Veteran's] psychosis and they talked him into a discharge. At the time of his discharge, the [V]eteran was awarded a good conduct medal even though he had been [in] serious trouble the previous few years. It is this examiner's opinion that the doctors realized that his misbehavior was not due to willful misconduct, but due to a psychiatric disorder. He was awarded a good conduct medal and an honorable discharge as opposed to a dishonorable discharge.

-26-

It is this examiner's professional opinion with a relative degree of psychological certitude that it is at least as likely as not that the doctors were noticing the emergence of [the Veteran's] psychosis and they talked him into a discharge. Even though he had been getting in trouble the previous few years, they awarded him a Good Conduct medal and an honorable discharge as opposed to a dishonorable discharge.

This examiner disagrees with [Dr S's] comments regarding the [V]eteran's alcohol consumption prior to the military. [Dr. S] gives the impression that [the Veteran] was drinking heavily at age 16, but that is not what he reported to this examiner. He said he did drink some alcohol but did not specify the age, but said he did not drink much, and only occasionally smoked marijuana. His sister was under the impression that he didn't drink alcohol at all, or use drugs, until he came back from the military. This was a close-knit, very stable, caring family. [Dr. S] presents a scenario which he said is common as most teenagers are capable of masking the abuse of alcohol or illicit drugs from family members. I think that could be true in very dysfunctional families. However, this was a stable, well-functioning family. They would have been aware if their son was abusing alcohol or drugs.

[Dr. S] makes another statement which this examiner finds problematic. He said, "The former VA psychologist (I think meaning this examiner) opines that [the Veteran], as likely as not, developed Schizoaffective Disorder while in the military, although the psychologist acknowledges that the symptoms emerged initially after [the Veteran's] discharge. That is not what this examiner said. The examiner stated that the symptoms of schizoaffective disorder were beginning to manifest while he was still in the military. That's why they talked him into a discharge, and although he had been getting in trouble the previous few years, gave him a good conduct medal and an honorable discharge, because they knew the difficulties they were having with him was not due to willful misconduct but the emergence of a psychosis. This psychologist mentions the "modal age of manifestation of psychosis" in males takes place between the ages of 18 and 25 years. This examiner mentions this modal age because it is a fact and it is relevant. [Dr. S] also mentions that [the Veteran] has been diagnosed with Schizoaffective Disorder, which is not a

-27-

psychosis. However, Schizoaffective Disorder is listed as a psychosis in the DSM-IV.

[Dr. S] then goes on to discuss a rather old study by Hafner Der Hieden, that the mean onset for Schizoaffective Disorder in the male population was 22.73 years with a standard deviation of about 7 years; meaning that the modal range was from about 15 years to 30 years, meaning about 67% of males who developed Schizoaffective Disorder would do so between the ages of 15 years to 30 years. To go out another standard deviation of about 7 years, would extend the ranges from 37 to 8, meaning that 95% of males who develop Schizoaffective Disorder would do so between the ages of 8 and 37. It should also be noted that generally, the further away you are from the mean age, the fewer individuals you would find, i.e., the further you drift from the modal age, the fewer the cases. Consequently, at age 34, expect some cases, maybe 2% to 3% of the affected population. It was this examiner's opinion, given [the Veteran's] relatively rapid rise to sergeant, his getting top security clearance, a letter of appreciation from Capt. [M], a letter of appreciation from Sgt. [J], then his beginning to fall apart after his station in Korea, and possibly even in Korea, that he was beginning to manifest his symptoms as Schizoaffective Disorder. His wife ... quickly divorced him, he was counseled out of the military, he returned home to his family who recognized him as a changed man, not the same boy who had gone into the military, he was withdrawn, depressed, hearing voices, paranoid, and so on.

It is this examiner's professional opinion, with a reasonable degree of psychological certitude, that is more likely than not that [the Veteran's] Schizoaffective Disorder, Bipolar Type, was manifest during his military service, and that was likely the reason for his quick discharge with a good conduct medal and under honorable conditions.

In addition to the addendum opinion, the Veteran submitted for the record a newspaper article entitled "Alcohol, drug use deemed a 'crisis'" describing alcohol and drug abuse as part of military culture for fun, to ease the stresses of war, or to be part of the brotherhood. This article goes on to describe rising rates of alcohol and drug abuse among military members since 1998.

-28-

A medical article from Heinz Hafner and Kurt Maurer, entitled "Early detection of schizophrenia: current evidence and future perspectives," reflects that research into the early course of schizophrenia has identified a prepsychotic prodromal stage (mean duration: 4.8 years) and a psychotic prephase (mean duration: 1.3 years). It is asserted that the first contact with mental health services for psychosis is frequently preceded by a period of evolving disorder whose duration is of several years (1-5) which produced cognitive impairment, functional impairment and related social consequences.   For men, the 10 most frequent symptoms in early course schizophrenia and in patients with a first admission for schizophrenia or depressive episodes involved worrying, headaches or other aches and pains, nervousness and restlessness, anxiety, difficulties with thinking and concentration, depressed mood, loss of self-confidence, social withdrawal, disturbed sleep or appetite, loss of energy or slowness, loss of libido, oversensitivity, and other changes in affect. It was indicated that many of those who increasingly suffered from serious symptoms and lose their quality of life at the prodromal stage of psychosis went untreated. It was also noted that depression could be seen as an integral part of the disease process leading to psychosis.

At the outset, the Board first observes that the Veteran's STRs do not contain a diagnosis of an acquired psychiatric disorder, to include schizoaffective disorder. The parties to appeal do not dispute this point.

Rather, the issue at controversy stems from disagreement among medical experts as to whether the Veteran's acquired psychiatric disorder, consistently diagnosed as schizoaffective disorder, either first manifested in service or within the first postservice year, or is causally related to an event in service, based upon various STR and SPR entries as well as testimony provided by the Veteran and family members.

The opinion in favor of this claim consists of the opinions offered by a former Chief of the Providence VAMC Outpatient Psychiatry Clinic and later the Chief of the PTSD Program for combat veterans, who has a 20-year history of VA employment. This physician, upon review of the claims folder as well as interview of the Veteran and family members, essentially concludes that the Veteran first manifested

-29-

symptoms of schizoaffective disorder during service, and also concludes that the Veteran's concussive injury in service may be the trigger, or cause, of the currently diagnosed schizoaffective disorder. Additionally, this examiner also concludes that the Veteran's substance abuse disorder is proximately due to the schizoaffective disorder as means of self-medication.

On the other hand, a VHA examiner concludes that the Veteran did not manifest a schizoaffective disorder during service or within the first postservice year, and that the currently diagnosed schizoaffective disorder is not causally related to an event during service, to include the potential psychological and physiological effects of a concussive injury. Additionally, this examiner also concludes that the Veteran's substance abuse disorder is not proximately due to the schizoaffective disorder but rather began prior to service and that the escalation of substance abuse in service represented a natural progression of the disorder. This examiner reviewed the contents of the claims folder, to include the opinion from Dr. J.P.C.

The difference in these opinions stem, in part, from disagreement with certain factual assumptions as well as inferences which can be drawn from various facts of record.

One issue at controversy appears to be the extent of the Veteran's substance usage prior to service. The VHA physician concludes that the Veteran had a substance abuse disorder which began prior to service with an escalation of substance abuse in service which represented a natural progression of the disorder. The former VA physician asserts that the record does not support a diagnosis of substance abuse prior to service, and that the substance abuse shown in service demonstrates self-medication of schizoaffective disorder.

With respect to this point of contention, the Board finds that the credible lay evidence supports the VHA examiner's conclusion that the Veteran manifested a substance abuse disorder prior to entering service. Here, the Veteran has conceded use of alcohol and marijuana prior to service to the former VA physician. The former VA physician relies on the Veteran's current assertions that he did not drink much prior to service, and only casually used marijuana. This history, however, is

-30-

not consistent with a prior statement from the Veteran during a February 2007 VA admission evaluation which recorded the following history:

Veteran reported he has used ETOH since he was 16yo. Began drinking at age 14 (moonshine); continued drinking from that time; heaviest drinking was while stationed in Europe in the Army; was drinking 1-2 liters of vodka, whiskey, etc a week prior to 2000 when he discovered that he was HEP C+.

At his October 1986 admission, wherein the Veteran was described as being in denial of street drug usage, the Veteran himself described drinking a quart of liquor per month at the age of 20, which is approximately prior to service entry.

The Veteran's description of "continued drinking" since high school age suggests that his use of alcohol was more than occasional as reported to the former VA physician. Additionally, the Veteran's report of escalation of alcohol use in "Europe" is entirely consistent with the SPRs, which document an Article 15 punishment for drinking on duty while stationed in Italy in December 1976, which is prior to any allegation that the Veteran demonstrated schizoaffective symptoms and, thus, a means to self-medicate.

The record contains testimony from the Veteran's parents and his sister that they had no knowledge of the Veteran's substance abuse prior to service. The Board does not doubt the credibility of these assertions. However, their testimony only buttresses the VHA examiner's theory that the Veteran hid his substance abuse from his family members - as the Veteran has conceded alcohol and marijuana usage prior to service. Quite simply, the fact that the family members had not witnessed substance use does not demonstrate that no substance usage took place - as conceded by the Veteran himself. Rather, these individuals simply did not witness the events and, thus, did not have personal knowledge of the events. This theory is further buttressed by the sister's testimony in 1986 that she had some information that the Veteran had been using cocaine which had not been known to the Veteran's parents. Furthermore, the Veteran's family members report having no knowledge of the circumstances surrounding his early discharge from military duty, which

-31-

counters the theory of Dr. J.P.C. that the close knit structure of the Veteran's family would have precluded their knowledge of any adverse information.

Additionally, in the Board's opinion, the Veteran's current recollections to the former VA physician are faulty and unreliable. In addition to the inconsistent statement of alcohol use, the Veteran informed Dr. J.P.C. that he had been counseled out of service due to his psychiatric symptoms and that he had attempted to obtain treatment in the military. He asserted that the STRs could not be found, but he never identified any particular record and there is no outstanding request to attempt to obtain any additional records. The STRs contain no reference that the Veteran was ever counseled for his psychiatric symptoms, or that the Veteran sought psychiatric treatment. Additionally, the current allegation conflicts with a prior recorded statement of the Veteran in October 1986 wherein he denied a history of psychiatric problems.

Moreover, Dr. J.P.C. also found it necessary to stress in his examination report that the Veteran's testimony should be viewed in the context that the Veteran was severely psychiatrically disabled. Thus, Dr. J.P.C. found some basis to question the reliability of the Veteran's current assertions.

Overall, the Veteran's statement made in 2007 is most consistent with the evidentiary record and is more reliable than his subsequent inconsistent statement made in the context of seeking monetary benefits. The VHA physician opined that the Veteran was capable of masking his substance usage which, by the Veteran's own admission and the family member recollections, appears to be a correct inference from the available facts. The former VA physician argues that the Veteran could not mask this type of information due to his close knit family, but the October 1986 treatment record reflects that the Veteran's parents were unaware of any street drug usage other than marijuana which began in service, while his sister heard rumors that the Veteran had used cocaine. This argument, therefore, is not particularly persuasive when viewed against the entire evidentiary record.

Another issue at controversy stems from behavioral changes witnessed by the Veteran's family members before, during and after service. The credible evidence

-32-

demonstrates that the Veteran functioned well prior to service despite any substance abuse. With respect to subsequent functioning, the history provided by J.P.C. references family member recollections that the Veteran demonstrated marked changes in his behavior during military service. Additionally, in the addendum opinion received in January 2013, Dr. J.P.C. reported the evidence as follows:

It was evident to the [V]eteran's parents, as well as his siblings, that when he was discharged from the military, he was not the same young man who had entered the military (see C-file page 91). His mother reported that he had become withdrawn, he was staying away from his friends, and that he actually no longer had friends. He said his ex-friends were talking about him. Over the first few months, the Veteran used to say on occasions, "Did you call me?". He was likely hearing voices. She said he was moping around the house and had no social life at all (see C-file page 91).

(emphasis added).

The Board does not doubt the sincerity of belief in the family member recollection of events several decades ago, but finds that the history reported by Dr. J.P.C. is not factually accurate when viewed against the entire evidentiary record.

The Board first observes that the Veteran's family members have consistently reported having no knowledge of the Veteran's reason for leaving the military, and the Veteran's sister was even unaware that the Veteran suffered a concussion in service. The Veteran had been away from home with tours of duty in Europe and Korea. The Veteran's sister only described one visitation that occurred while she was living in Detroit, and she did not describe any unusual behavior. She was unaware of the reason for the Veteran's first divorce, and described the second divorce as involving an out of wedlock child of the Veteran's spouse - which is the reason cited by the Veteran for separation. Postservice, the Veteran lived in North Carolina for an approximate one year period. It does not appear from the record that the Veteran had much contact with any family member during this period other than weekly phone calls.

-33-

More importantly, the record contains a very descriptive recordation of the family member observations in the October 1986 Social Work and Assessment Plan. At that time, the Veteran's parents at best could only describe "minor" behavior changes of the Veteran "over the past six months" which clearly implies that they did not observe any significant, or "marked," behavior changes even before the first postservice year. With respect to the issue of the Veteran possibly hearing voices when asking his mother "Did you call me?", the onset of this symptom was reported by the mother as "over the past month" which again relates to a period of time after the first post service year - and not the apparent interpretation of "the first few months" after service by Dr. J.C.P.

Additionally, at the October 1986 hospitalization, the Veteran himself described feeling depressed and hearing voices for approximately one week. He described his withdrawal from friendships due to their drug usage. He also described being uncomfortable in crowds since "he was small." He further described being dependably employed for a 1XA period of time prior to admission. Prior to filing this claim, the Veteran reported to VA clinicians in the clinical setting that he started feeling depressed in "1986" or since the mid-1980's, which is consistent with the 1986 VA admission and the Veteran's report of symptomatology at that time.

Overall, the Board places significant probative weight on the descriptions of observable symptomatology and functioning by the Veteran and his family during the October 1986 VA admission, as these statements were made contemporaneous in time to the first treatment for psychiatric symptoms and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment. See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). See generally Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence

-34-

may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In totality, the credible lay descriptions by the Veteran and his family members place the onset of his behavioral changes, depression and possible auditory hallucinations to no earlier than 1986 which is outside the first postservice year. To the extent that Dr. J.C.P.'s opinion appears to assert that family members reported that this symptomatology occurred during service or within the first postservice year, the Board finds that Dr. J.C.P. relies on a factual premise that the Board rejects as untrue.

Another issue at controversy concerns the reasons for the Veteran's discharge. The former VA physician relies heavily on the Veteran's recollection of a conversation with his superior officer to the effect that his depression was becoming a liability due to his inability to concentrate and the attendant risks to other service members. It is also asserted that "doctors were noticing the emergence of [the Veteran's] psychosis" and arranged for an orderly good conduct discharge.

The Board first observes that there is no recordation in the STRs or SPRs corroborating the Veteran's current recollection of events. The SPRs only reflect that the Veteran had been reduced in rank after violating military rules for not allowing women on the barracks. He then received a violation for wrapping his arms around a superior officer stating "Don't do this sir." The VHA physician has provided a rationale opinion that the Veteran recognized that he had committed a wrong, and had been pleading his case for mercy. The VHA physician has also theorized that the Veteran's conduct is not consistent with that expected of untreated schizoaffective disorder.

On the other hand, in the context of seeking monetary benefits the Veteran is now recollecting an apparent extended conversation regarding his psychiatric symptoms in service, which occurred more than three decades ago. Beyond the lack of corroboration (which is not required but does assist the Board in its fact finding duties), the assertions are not consistent with the Veteran's statements made in 1986. At that time, the Veteran described being caught with girls in a bunker

-35-

during service, and made no mention of psychiatric difficulties. In fact, the Veteran denied a history of psychiatric problems other than the symptoms he had recently experienced.

Additionally, the Veteran's assertion that his psychiatric disabilities provided a reason for his discharge is not consistent with his initial filing for VA compensation in December 1985 wherein he only sought compensation for frost bite residuals.

Moreover, the former VA physician offers a theory that military doctors recognized that the Veteran had emerging symptoms of psychosis but, instead of treating those symptoms, decided to arrange for the Veteran's discharge without providing treatment, arranging for treatment, or advising him to seek treatment. The theory would apparently require one to accept that those physicians intentionally failed to document their medical opinions and observations in the STRs. The former VA examiner has not sufficiently explained why this type of conduct would have been beneficial to the Veteran, including the medical appropriateness of leaving untreated an emerging psychosis.

In this context, the Board will now proceed to compare the relative merits of the competing opinions of record. Overall, the Board finds that the opinion of the VHA examiner greatly outweighs the opinion of the former VA physician. The VHA examiner is an Associate Chief of Staff of Mental Health and Behavioral Medicine within the Central Texas Veterans Health Care System while the former VA examiner is a psychiatrist who has a 20-year history of VA employment, including being the Chief of the Providence VAMC Outpatient Psychiatry Clinic and later the Chief of the PTSD Program for combat veterans. In the opinion of the Board, none of the credentials of these examiners render one more competent than the other to speak to the issue at hand despite the assertion that the VHA examiner has a specialty in "geriatric" psychiatry. The Board finds that both physicians are equally qualified to speak to the issue at hand.

The competing physician opinions generally disagree as to the assessment of the significance of certain facts of record. More specifically, they disagree as to whether the Veteran's substance abuse was indicative of self-medication for an

-36-

acquired psychiatric disorder, and they disagree as to the significance of what is shown (and not shown) in the SPR and STR entries, such as the lack of a directly diagnosed acquired psychiatric disorder, and observations of the Veteran looking depressed and displaying inappropriate behavior, chewing his tongue after a concussive head injury, having concussive head injuries, and engaging in conduct leading to disciplinary actions.

The VHA examiner has provided opinion on each of these matters. The VHA examiner has opined that the Veteran had a substance abuse disorder which preexisted service, and was not escalated in service beyond the normal progress of the disorder. This opinion is based on a factually plausible basis given the Veteran's report to treating physicians that his alcohol use had been continuous since high school age, which also included marijuana abuse, as discussed above. The VHA examiner's discounting of family member recollections on this matter is also factually plausible - that the family members were not privy to the Veteran's substance abuse which is supported by the Veteran's admission of alcohol and substance use prior to service for which the family members were unaware. This opinion is also consistent with the Article 15 violation for drinking on duty in 1976, which is many years before the 1981 concussive injury which the former VA examiner opines triggered schizoaffective disorder and a subsequent use of alcohol to self-medicate symptoms.

The VHA examiner then commented that he found no evidence in the STRs that the Veteran demonstrated mental health symptoms that met the criteria for schizoaffective disorder or any other non-addictive mental health disorder, that the Veteran's first documented treatment for mental health problems occurred more than 2 years after service discharge, that the Veteran was never treated for psychiatric symptoms during active service, and that it was most unlikely that schizoaffective disorder symptoms would remain quiescent for the Veteran's 9 years of military service.

Notably, the VHA examiner found it relevant that there was no in-service documentation of schizoaffective disorder but not conclusive. The VHA examiner acknowledged the STR entries revealing observations of the Veteran looking

-37-

depressed and displaying inappropriate behavior, chewing his tongue after a concussive head injury, having a concussive head injury, and engaging in conduct leading to disciplinary actions. However, it was explained that none of these events, when taken collectively or individually, reflected the onset of schizoaffective disorder as there was no specific constellation of symptoms that would constitute or indicate a given psychiatric entity and that the reported observations and reports did not amount to any psychiatric diagnosis. It was further explained that mood and affect can vary greatly during the course of a day regardless of the presence of mental disorders, which were the product of complex, inter-related thought processes. Moreover, it was explained that to attribute a psychiatric diagnosis to a snap shot observation of affect without the benefit of hearing an individual verbalize mood (feeling of happiness or sadness) without gathering information related to other symptoms of a mood disorder would be mere speculation without basis at best. The Board finds no fault or defect in this analysis. In fact, the analysis is entirely consistent with the principles identified in 38 C.F.R.  3.303(b).

The VHA examiner further found that while a concussive injury could induce a psychiatric disorder (either physiologically or psychologically), the psychopathologic process had to be reasonably proximate to exposure to the potential causative event (the concussive injury), in order to establish a nexus of causality. The VHA examiner conceded a mild TBI, but found no chronic neurologic or cognitive sequelae from the incident and opined that the onset of the Veteran's psychiatric symptoms were too remote to support a causal relationship to that injury. The Board also finds no fault or defect in this analysis. Rather, the VHA examiner appears to have engaged in the type of precise analysis one would expect in a medical or scientific opinion.

The VHA examiner also questioned the theory that schizoaffective disorder was left untreated in service, noting that by its very nature, untreated schizoaffective disorder would render a patient either so severely psychotic or profoundly depressed that, either way, there would be lack of cognitive and social skills capability (if psychotic) or lack of interest (if depressed) to execute a plan that would result in "bringing women into the barracks." As for wrapping his arms

-38-

around a superior commissioned officer and stating something similar to "Don't do this sir," the examiner explained that it seemed that the Veteran was pleading his case knowing he was going to be penalized for breaching military rules by entertaining women in the barracks. The Board finds that the VHA examiner has provided a reasonable interpretation of the Veteran's behaviors prior to service separation.

The VHA examiner also discussed the family member recollections describing them as being at variance but not necessarily mutually exclusive. In this respect, the VHA examiner explained that the family members may not have had personal knowledge of the Veteran's history as the Veteran was capable of masking his alcohol abuse without family knowledge, which was deemed quite common. This theory is borne out by the lack of knowledge of the family members that the Veteran used alcohol and marijuana prior to service, and the unawareness of the Veteran's parents in 1986 that he may have been using cocaine. It is also consistent with the fact that all family members were unaware of the circumstances leading to the Veteran's discharge from service.

On the other hand, Dr. J.C.P. opines that the evidence does not support a theory that the Veteran had a substance abuse disorder prior to service, and that the Veteran's substance abuse in service reflected a co-morbid manifestation of schizoaffective disorder. The Board finds that this is also a plausible theory given that the Veteran did not appear to have any functional impairments prior to service entry. However, this theory fails to explain the significance of the Veteran's Article 15 violation in 1976 which is many years before the alleged initial manifestation of schizoaffective disorder. Additionally, the newspaper article cited by Dr. J.C.P. asserts that substance abuse is a part of military culture which provides an alternate theory for substance abuse having nothing to do with self-medication of a schizoaffective disorder. Dr. J.C.P. asserts that substance abuse does not cause schizophrenia.

Dr. J.C.P. also interprets the Veteran's unusual presentations in May 1978, October 1981 and August 1982 as demonstrating schizoaffective disorder. The Board finds this to be a plausible explanation of the significance of the clinical findings given that somatic complaints, depressed mood and changes in affect have been identified

-39-

as among the top 10 most frequent symptoms in early course schizophrenia according to the medical literature provided.

However, Dr. J.C.P.'s opinion is generally supported by two underlying assumptions: 1) that the Veteran demonstrated "marked" behavior changes in service or within one year of service which supports a finding of the onset of schizoaffective disorder in service and 2) a rather strong belief that military officers and doctors recognized that the Veteran was beginning to manifest psychosis in service and brokered his honorable discharge in the best interests of the Veteran.

As discussed above, the Board finds that the credible and reliable history provided by the Veteran and his family members establish the onset of the Veteran's behavioral changes, depression and possible auditory hallucinations to no earlier than 1986 which is outside the first postservice year. Thus, the probative value of the opinion by Dr. J.C.P. is significantly reduced by his reliance on a factual premise found inaccurate by the Board.

Also as discussed above, the Board finds that the Veteran's recollection of being counseled out of the military due to his psychiatric symptoms is not credible. There is neither documentation that this event occurred nor suggestion in the STRs that a psychosis was suspected. The Veteran did not suggest the onset of psychiatric symptoms in service during his 1986 hospitalization and, in fact, denied a prior psychiatric history. Many years later, prior to filing this claim, the Veteran described first becoming depressed just prior to his hospitalization in 1986.

The only evidence that military officers and military doctors brokered the Veteran's early, honorable discharge due to recognition of an emerging, or demonstrated, psychosis consists of the Veteran's interview recollections with Dr. J.C.P. more than 3 decades after the fact - in an environment which Dr. J.C.P. essentially concedes must be viewed in the context that the Veteran currently manifests a severe psychiatric disorder. Quite simply, the Board is of the opinion that such conversation(s) as currently recollected by the Veteran did not happen.

-40-

The Board also finds the VHA physician's assessment that it was unlikely that the Veteran had untreated schizoaffective disorder, to be more persuasive than Dr. J.CP's theory that military doctors recognized, but decided not to treat, schizoaffective disorder in service. In this respect, after service discharge, the Veteran himself described in 1986 that he had been dependably employed for a VA year period. This suggests that the Veteran had been functioning within normal limits after separation, and it is consistent with the Veteran's report prior to filing this claim that he first became depressed in 1986. Thus, the probative value of the opinion by Dr. J.C.P. is further reduced by his reliance on a rejected factual premise.

The competing opinions also reflect disagreement regarding the significance and relevance of the modal age for the development of schizophrenia. Dr. J.C.P. appears to cite this information as a means to buttress the probability that the Veteran's schizophrenia developed in service. There is some support for this assertion as the onset of schizophrenia is less frequent for males beyond the range of 25 years. However, the VHA physician also points out that there is literature supporting the onset of schizophrenia outside the modal age - including as late as 60 years of age. Additional information has been provided concerning the prodomal phase of schizophrenia beginning prior to the actual manifestation of psychosis. This information, while helpful for an understanding of the course of schizophrenia in general, holds no particular probative weight for or against this claim.

The Board generally observes that the information and argument provided by both experts establishes that it is less common but far from impossible that schizophrenia would first manifest after 25 years of age. The prodomal information offers a range of years preceding the first treatment for psychosis, between 1 and 5 years, where there is productive impairment, functional impairment and related social consequences. Thus, this information suggests that the prodomal phase could have begun as late as October 1985, which is beyond the first postservice year.

Additionally, a manifestation of a psychosis within the first post service year requires the showing of a 10 percent disability level to warrant service connection

-41-

on a presumptive basis. The showing of a 10 percent disability level is beyond just establishing the onset of the prodomal phase immediately after service. Dr. J.C.P. refers to the VHA physician relying upon "a rather old study" to support his assertions, but he does not explain why the age of the study is relevant to the particular facts of this claim. Overall, the Board places greater probative weight on both expert examiner's weighing of the particular facts of this case rather than the generalized medical literature information dispute between the examiners.

The Board must also address one additional factual assertion which Dr. J.C.P. refers to on several occasions as supporting his analysis. Dr. J.CP. refers to the Veteran's divorce during service as an example of schizoaffective behavioral change. In the original opinion, Dr. J.CP. theorized that "perhaps" a reason for the divorce involved the spouse's noticing of the Veteran's peculiar behavior and psychotic symptoms. In the addendum opinion, the examiner asserts that both the Veteran and his spouse realized he was suffering from mental illness and that he was being abusive, and that she decided to move to a safer environment.

The testimony directly from the Veteran and his sister establishes that the Veteran's former spouse became pregnant with a child while he was serving a tour of duty in Korea. Otherwise, the Veteran described his former spouse as "messing around" when he was overseas. This type of event would appear to be a rational explanation for the cause of separation and divorce. Dr. J.CP. does not offer any factual basis to support his theory other than speculation. The Board recognizes that a schizoaffective individual may be in denial, and may not be aware of certain symptomatology.   That said, the theory offered by Dr. J.CP. is not particularly persuasive given the testimony provided by the Veteran and his sister which identified infidelity as the cause of marital conflict. Notably, the Veteran's sister is not shown to be affected by any psychiatric impairment.

Dr. J.C.P. also offers commentary that the VHA physician did not conduct any interview with the Veteran, his treating physicians or his sister. The Board fails to perceive how this fact has any significant bearing in this case. The record contains recorded conversations with family members in 1986, and Dr. J.C.P. has recorded

-42-

the information obtained by his interviews. Quite clearly, the VHA physician had access to all potentially relevant information in this case.

Based upon the totality of the evidence, the Board finds that the opinion offered by the VHA examiner is more persuasive and consistent with the entire evidentiary record than the opinion offered by Dr. J.C.P. In summary, the Board finds that the extensive rationale provided by the VHA examiner on multiple aspects of this claim, including the significance of key points of fact, to be persuasive. On the other hand, while the opinion offered by Dr. J.C.P. may be rational, it relies on two key factual assumptions which the Board finds are factually incorrect. In the opinion of the Board, the probative value of the VHA examiner opinion greatly outweighs the opinion offered by Dr. J.C.P.

In so deciding, the Board has also considered the testimony of the Veteran and his family members. As addressed above, the Board has fully addressed the credibility of statements regarding the Veteran's observable symptomatology and functioning at periods before, during and after service. Certainly, the individuals are competent to attest to what they observed. To the extent that these individuals are deemed competent to address the onset and etiology of schizoaffective disorder, however, the Board places substantially greater probative weight on the VHA examiner's opinion as this examiner possesses greater expertise and training than the lay witnesses in speaking to the onset and etiology of a mental disorder. The Board also finds the VHA examiner's opinion addressing the particular facts of this case to hold greater probative weight than the generalized medical treatise information of record discussing the modal age for schizophrenia and its prodomal period.

More specifically, the Board acknowledges the Veteran's report to Dr. J.C.P. that military doctors found him to have a psychiatric disorder and brokered his discharge from service. Clearly, the Veteran is capable to recall the contents of any conversation including any medical opinion or diagnosis provided by a military examiner. Jandreau, 492 F.3d at 1377. While the Veteran is competent to report this information, the Board has specifically found above that his recollections are not credible.

-43-

In summary, the Board finds that the Veteran's acquired psychiatric disorder, most consistently diagnosed as schizoaffective disorder, did not manifest in service or to a compensable degree within the first postservice year, and is not causally related to an event during active service. The Board also finds that the Veteran's substance abuse disorder is not proximately due to a service-connected disability but is rather a primary disorder and, therefore, not subject to service connection. There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C.A.  5107(b). Therefore, the claim of entitlement to service connection for a mood disorder, including schizoaffective disorder, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his service connection claim in March 2002. A pre-adjudicatory RO letter dated June 2002 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim. The Veteran did not receive

-44-

notice of the criteria for establishing a disability and effective date of award until March 2006, which is after the initial adjudication. This timing deficiency was cured with readjudication of the claim in the January 2007 Supplemental Statement of the Case (SSOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370,376 (2006). Additionally, there can be no prejudicial harm as the downstream issue is not reached in this case.

VA has a duty to assist a claimant in the development of the claim. This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). In this case, the record contains the Veteran's STRs and SPRs. In a report to Dr. J.P.C., the Veteran asserted that records of him seeking psychiatric treatment in service have not been found. The STRs appear complete, and there is no allegation by the Veteran of any specific STR which is outstanding. The Veteran's attorney has not requested any additional development, alleged missing records and, more importantly, identified an approximate date and location of treatment.

The RO has also obtained the Veteran's identified VA clinical records, and there are no outstanding requests for VA to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.

The original opinion report from Dr. J.C.P., reflects the Veteran's report that he began collecting disability payments for the Social Security Administration (SSA) after he had been awarded a 70 percent service-connected rating for his frostbite disability in 2006. Neither the Veteran nor his attorney has reported or alleged the importance of SSA records to the psychiatric disability claim at hand.

Notably, the primary issue at hand involves a determination as to whether the Veteran's schizoaffective disorder manifested in service between April 1973 to

-45-

March 1984, or within a compensable degree between March 1984 to March 1985. The Board finds that there is no reasonable possibility that SSA records, pertaining to the current severity of disability in 2006, are relevant to the issue of the signs and symptoms of schizoaffective disorder manifested 20 years earlier. See generally Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010). The Veteran's attorney, who is presumably aware of the Veteran's SSA status, has not argued relevance or requested VA assistance in obtaining any records. Thus, the Board finds that there is no duty to obtain these non-relevant records.

VA has also obtained a VHA opinion in this case as necessary to decide the claim. In December 2011, the Court remanded this case pursuant to the terms of a JMR which requested the Board to consider the significance of several STR entries to determine whether the Veteran's mood disorder manifested during service. Thereafter, the Veteran's counsel submitted a medical nexus opinion which was favorable to the Veteran's claim. In turn, the Board requested a VHA opinion based upon review of the entire record.

After receiving a copy of the VHA opinion, the Veteran's attorney filed a response in November 2012 arguing that the Board violated several precedential Court decisions. It was asserted that there was no need to seek a VHA opinion as the record was already fully developed and "unrebutted." It was argued that there was sufficient evidence to grant the claim, and that the Board was improperly attempting to gather evidence against the claim. In argument presented in March 2013, the Veteran's attorney argued that the Board's VHA request was "tainted" and "misleading to the facts of this case."

It is a well-established principle that the Board is not competent to speak to matters of medical diagnosis or etiology, and must base its decision on the evidence and opinion of record. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). The JMR terms requested Board consideration of the significance of certain clinician observations of the Veteran's observable affect or actions which, having been deemed relevant by the terms of the JMR, was beyond the Board's competence to address without obtaining medical opinion.

-46-

The Veteran's attorney did present a positive nexus medical opinion prior to the Board requesting a VHA opinion. The Board, having reviewed that medical opinion against the entire evidentiary record, found several defects which lowered the overall reliability and probative value of the opinion.

For instance, the examiner asserted that the Veteran's alcohol abuse was a means of self-medication for schizoaffective disorder. Yet, information provided by the Veteran himself placed the onset of continuous alcohol usage prior to service with an escalation in service.

In another instance, Dr. J.P.C.'s opinion relied on testimony from the Veteran's mother and sister that the Veteran was a changed man following his discharge from active service. However, the examiner did not specify the timing of when those changes occurred but appeared to imply that they occurred immediately after service. A December 1986 Social Work and Assessment Plan, which recorded the testimony of the Veteran's mother and sister, placed the onset of the Veteran's behavioral changes and psychiatric symptoms to almost two years after service.

Additionally, Dr. J.P.C.'s opinion relied on testimony from the Veteran regarding undocumented efforts on the part of military officers and medical doctors to broker the Veteran's discharge from service despite the doctors knowing that the Veteran was on the verge of psychosis. Notably, when discussing his interview with the Veteran, Dr. J.P.C. felt that it was necessary to caution the readers that the Veteran suffered from a severe psychotic disorder. The record contains a 1986 statement from the Veteran denying a prior history of psychiatric problems. This statement that conflicts with testimony relied on by Dr. J.P.C. from the Veteran.

Based on the above, the Board found deficiencies in the opinion of Dr. J.P.C. which were based on factual premises that the Board found faulty. As a result, the Board referred this case to a VHA psychiatrist for an expert medical opinion that was based on an accurate factual predicate. In particular, the Board articulated the reason for additional opinion as follows:

The Board requires a more thorough discussion of the relevant facts which could support a finding of the onset of schizoaffective disorder

-47-

in service that includes consideration of the Veteran's report of substance abuse starting at age 16 which increased in severity during service, his denial of psychiatric problems prior to his inpatient admission in 1986, any evidence in the STR records which could support a finding of the onset of psychosis in service, and the significance of the initial diagnoses in 1986 which included alcohol abuse, rule out depression with psychotic features, rule out substance induced psychosis, and rule out organic etiology for psychosis.

Contrary to the argument presented, the Board found valid deficiencies in the opinion offered by Dr. J.P.C. The Board is not bound to rely on a medical opinion which is based on an inaccurate factual basis. Reonal, 5 Vet. App. 458, 461 (1993). The Board also expressed in the opinion request the perceived deficiencies and, in short, undertook a permissible developmental judgment based upon the entire evidentiary record. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case unless VA can provide a reason for conducting such development).

The Veteran's attorney also makes the argument that the Board VHA opinion request was "not only tainted, it is misleading to the facts of the case." Unfortunately, the Veteran's attorney did not identify specific language which purportedly demonstrates taint, or any specific factual assertions which are misleading. Thus, it is difficult for the Board to respond to this argument.

If the argument is that a discussion of the Veteran's potential substance abuse before service, or before the onset of head injuries which purportedly triggered schizophrenia, is not considered a proper issue for consideration in this case, the Board disagrees. This issue was first brought up by Dr. J.P.C. in opining that the Veteran's alcohol abuse in service helped to buttress a finding of the in service onset of schizoaffective disorder as a co-morbid disorder. However, this opinion raised the issue of the significance, if any, of the Veteran's prior reported history of alcohol use prior to service and the Article 15 violation for drinking on duty which occurred prior to the claimed on onset of schizoaffective disorder - factors not discussed by Dr. J.P.C. The Board then cited from the record specific statements by the Veteran himself concerning his prior substance abuse history.

-48-

Notably, the Board did not direct the examiner to make any particular finding but asked the examiner "to consider and address" a number of facts, including the substance abuse history. In other words, the Board identified certain items of record which required discussion and allowed the VHA examiner to arrive at his/her own assessment of the meaning of that evidence. Nonetheless, the Board has the inherent authority as a fact finder to instruct an examiner as to any factual information it deems true or faulty. See generally Kahana v. Shinseki, 24 Vet. App. 428(2011).

The Veteran's attorney also argues that the VHA opinion is inadequate for rating purposes on several bases. It is first asserted that the VHA examiner made a "faulty" finding that the Veteran had a substance abuse problem which preexisted service and argued that it remained unclear of how an incident of being penalized for drinking in 1976 could be indicative of alcohol abuse which began 8 years earlier.

The VHA examiner directly reviewed the Veteran's own testimony that he had engaged in "continuous" drinking prior to service and that his alcohol usage worsened while in "Europe" - which is where the violation of drinking on duty occurred in 1976. In the context of the entire record, including the 1986 hospitalization after service, the Board is of the opinion that the VHA examiner made a valid factual inference based upon his medical training and knowledge. The Veteran's attorney and Dr. J.P.C. prefer to rely on the Veteran's testimony provided in 2012 that his alcohol usage prior to service was essentially casual or occasional. For reasons expressed above, the Board has found the Veteran's earlier statements of record to be more reliable. They were made more contemporaneous to the time period discussed and they were not offered for purposes of monetary gain.

The Veteran's attorney also asserts that the VHA physician's opinion is in conflict with treatise materials from Dr. H. Hafner and DSM-IV. This is presumably based on the VHA physician's lack of understanding of the prodomal stage of schizophrenia. It is also asserted that it is well-known that there is a prodomal stage for schizophrenia which occurs prior to the onset of psychosis, and that many

-49-

individuals plagued with psychiatric disabilities do not seek treatment and, therefore, go undiagnosed.

However, the medical article cited by the Veteran's attorney also speaks to the first contact with mental health services for psychosis being preceded by a period of evolving disorder ranging from 1 to 5 years. The Board is not competent to apply the principles listed in medical treatise materials to the specific facts of this case, and the Board finds no competence on the part of the Veteran's attorney to render medical conclusions based on upon medical treatise material. Here, the Board finds that the VHA examiner is clearly cognizant of the concept identified by the Veteran's attorney, and is in a better position to speak competently about such. The Board places substantially more probative weight on the opinion from the VHA examiner than it does on statements of a medical nature by the Veteran's attorney.

It is also argued that the VHA examiner does not understand that schizoaffective disorder is deemed a psychosis under DSM-IV. The VHA examiner argued that the former VA examiner was referring to psychosis in general, which was a large and heterogenous group that lacked specificity. It was then commented that psychosis was not "equal" to schizoaffective disorder, but the examiner nonetheless assumed schizoaffective disorder in a similar class as the prototypical psychotic disorder of schizoaffective disorder. In the opinion of the Board, the VHA examiner demonstrates his competence with DSM-IV criteria as well as overall competence to speak to the facts of this case.

Finally, the argument has been made that the VHA examiner may not possess the requisite expertise due to a specialty in geriatric psychiatry. In this case, the Board finds that both examiners possess the requisite competence to speak to the issues at hand. Notably, the Board decides this case not upon the relative qualifications of the examiners but rather the accuracy of the factual predicate for these opinions.

The Board is well aware of the fact that it remanded this claim in February 2009. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand. Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that the RO has substantially complied with the prior remand orders. The RO

-50-

obtained a medical opinion on other matters as requested by the Board, provided a VCAA letter on an increased rating claim, and obtained recent VA treatment records.

Overall, the Board finds that the evidence of record is sufficient to decide the claim decided on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), affd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to service connection for a mood disorder, including schizoaffective disorder, is denied.

REMAND

In April 2012, the Veteran reported to a private examiner that he had been awarded SSA benefits due to his service-connected frostbite residuals in approximately 2006. These records are relevant to his claim of entitlement to TDIU. The issue of entitlement to TDIU, therefore, is remanded to associate with the claims folder any records in SSA's possession.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any relevant records of the Veteran's VA treatment since March 22, 2012.

2. Associate with the claims folder all medical and legal documents pertaining to the Veteran's application for disability benefits with the SSA in approximately 2006.

-51-

3. Thereafter, readjudicate the claim remaining on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109B, 7112.

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

-52-



